Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
29, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 29, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00726-CV
____________
 
IN RE BERNARD GROVER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 23, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Bonnie Crane Hellums,
presiding judge of the 246th Judicial District Court of Harris County, to set
aside her July 24, 2006 Order denying in part relator=s motion for protection.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed August 29, 2006.
Panel consists of Justices Fowler,
Edelman and Frost.